EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Claims 1, 3-6, 10, 11, and 13-17 are allowable. The restriction requirement between groups I-IV and species A1-B5 , as set forth in the Office action mailed on December 19, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 19, 2019 is withdrawn.  Claims 7-9 and 18 , directed to non-elected inventions and species, are no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe, registration no. 64,326, on April 27, 2021.

The application has been amended as follows: 
In claim 1, “causing the computer to determine a pipe diameter of the liquid-side connection pipe by reducing the reference pipe diameter based on either:” has been replaced with “causing the computer to determine the pipe diameter of the liquid-side connection pipe by subtracting an amount of reduction from the reference pipe diameter, the amount of reduction being based on either:”
In claim 1, “installing the refrigeration apparatus using the liquid-side connection pipe having the determined pipe diameter” has been replaced with “installing, as the liquid-side connection pipe of the refrigeration apparatus, a pipe of the determined pipe diameter”.

In claim 3, “an amount of reduction” has been replaced with “the amount of reduction”

Claims 7-9 and 18 have been cancelled.


Although the prior art of record discloses the use of different sizes of refrigerant pipes for units with different capacities, and the prior art of record discloses advantages in the use of a smaller capacity pipe, neither the use of the subtraction of the maximum heating load from the heating capacity nor the use of a value obtained by dividing the maximum heating load by the maximum cooling load to determine the reduced refrigerant pipe diameter is disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763